Zimbra                                                            https ://mail.j acksonnj .net/b/printmessage?id~2ffcb394-c6d8-43e7 -ab ...
you are hereby notified that any DISCLOSURE, COPYING, DISTRJBUTION or use of any :nformation
contained in or attached to this tran.smission is STRICTLY PROHIBITED. If you have received this
transmission in error1 please forward same to sender and destroy the criginal transmission and its
attachments without reading or saving in any manner.
On Apr 24, 2017, at 4:57 PM, Optimum <kamkanis@optonline.net> wrote:
Thank you for your response. I'm just not clear as I've gotten conflicting messages from
the township.    One (from code) that is is enforceable and one (from planning and
zoning) that it ls not. Please clarify.
Thank you.
Sent from my iPhone
On Apr 24, 2017, at 4:24 PM, Jeff Purpura <jpurpuro(aljacksontwpnj.net> wrote:
Hello,
As I've had a few days to, again, research our codes and regulations, I
literally went through page by paye of our Administrative cm.Jes (essentially
enforced by Code Enforcement) and the Land Use and Development




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-36 Filed 09/06/19 Page 1 of 2 PageID: 1258
Regulations (Chapter 244 that is my respcnsibility), chapter 244 specifically
speaks to buffers, easements, yard areas, open spaces, sight triangles and
the like, but only deals with all improvements on one's property, So if I were
to ask for these wires to be removed, I'd have no black and white codes to
cite.
Our sign ordinance (244-207) notes that signs cannot be installed within the
right-of-way, our fence ordinance (244-190) savs no fencing or walls may be
installed w/in the right-of-ways, but except for 244-219 "Utility installations",
nothing seems to exist that would permit nor prohibit anything from being
installed within these areas, including mailboxes.
Bottom line, from a Planning and Zoning perspective, relative to Chapter 244,
as nothing seems to exist on this matter, I have nothing to enforce.
Thank you.
Jeffrey Purpura
Jackson Township Zoning Officer
95 W.Veterans Hwy. Jackson, NJ 08527
732.928.1200 ext. 1240
732.928.1397 (fax)
From: "Optimum" <kamkanis@opton!ine.net>
To: "Jeff Purpura" <jpurpuro@jacksontwpnj.net>
Cc: "Kenneth Pieslak" <kpies!ak@jacksontwpnj.net>,
councilmannixon@jacksontwpnj.net, "Michael Reina"
<mi kerei na@jacksontwpnj.net>, counci Imancal oqero@jacksontwpnj. net,
councilmanmartin@jacksontwpnj.Qt;_t, ~ouncilmanbressi@jacksontwpnj.net,
annieup@jacksontwpnj.net, "Helene Schlegel" <hschlegel@iacksontwpnj.net>
Sent: Sunday. April 23. 2017 10:3812 AM
Subject: Re: Public property?
Hello, again!
Just wondering if these wires wm be enforced like other structures on the
ROW since the homeowners do not own e1at land. If 11ailboxes have to
follow suit, then I'm sure other items would as we!I. If not, I can see this
opening up a huge can of worms for other structures to be p(aced there.
63 of 69                                                                                                               11/7/2017, 7:45 AM
TWP002357
Zimbra                                                   https ://mail.j acksonnj .net/h/printmessage?id~2ffcb3 94-c6d8-43e7 -ab ...
TI1ank you!
Sent from my iPhone
On Apr 6, 2017, at4:41 PM, Optimum <kamkanis@optonline.net> wrote:
Thank you for your replies and explanations. I'm not sure where
this will end up as far as preventing these divisive boundary lines
from being installed. Hopefully the tall poles won't end up being
safety hazard and damage cars and property or hurt anyone if
they fall during storms, etc.
I just can't believe these permanent structures do not fall under a
category of things that are already regulated in the ROW.
With regards to the signage, I know there are realtors signs in the
BW3 in the ROW area.
Thanks for your time and energy as you investigate this matter.
-Kelly Kanis
Sent from my iPhone




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-36 Filed 09/06/19 Page 2 of 2 PageID: 1259
On Apr 6, 2017, at 10:03 AM, Jeff Purpura
<jpurpuro@jacksontwpnj.net> wrote:
Ken,
While I'm looking into what can and/or cannot be
lnstalled within a public r.o.w., but may not be able to
find it in the land use regulations, I need to take
exception to your thought that area between the
sidewalk and street are owned by the homeowner. In
most, if not all, cases, the property line ends before
the sidewalk, and the sidewalk and curb are outside
the property line, but needs to be maintained by the
homeowner.
And wt'Jle everyone places a mailbox within the r.o.w.,
there are specific conditions that allow for such
installacions, but again, won't be found in chapter 244
(land use regs.)
I will keep you informed. Thank you.
Jeffrey Purpuro
Jackson Township Zoning Officer
95 W.Veterans Hwy. Jackson, NJ 08527
732,928.1200 ext. 1240
732,928.1397 (fax)
From: "Kenneth Pieslak"
<kpieslak@j2cksontwpnj.net>
To: "Optimum" <kamkanis@optonline.net>
Cc: councilmannixon@jacksontwpnj.net, "Michael
Reina" <mikereina\aljacksontwpnj.net>,
cou nci Imancaloqero@jackson1;wpn_i, ne~,
c::iuncilmanmartin@jacksontwpnj.net,
councilmanbressi(a)jacksontwpnj.net.
annieup@jacksontwpnj.net, "Helene Schlegel"
<hschleoel@jacksontwpnj·.net>, "Jeff Purpura"
<jpurpuro@jacksontwpnj.net>
Sent: Thursday, April 6, 2017 8:58:56 AM
64 of 69                                                                                                       11/7/2017, 7:45AM
TWP002358
